MEMORANDUM **
Bernard James Horstman appeals from the district court’s order denying his mo*476tion for a sentence reduction under 18 U.S.C. § 3582(c)(2). Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), Horstman’s counsel has filed a brief stating that there are no grounds for relief, along with a motion to withdraw ás counsel of record. We have provided Horstman the opportunity to file a pro se supplemental brief. No pro se supplemental brief or answering brief has been filed.
Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 80, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), discloses no arguable grounds for relief on appeal.
Counsel’s motion to withdraw is GRANTED.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.